Citation Nr: 0603478	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for Ménière's syndrome. 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1953 to May 1955, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the veteran's case for further development 
in December 2003 and January 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Ménière's syndrome is not shown to be causally or 
etiologically related to service.



CONCLUSION OF LAW

Ménière's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  
In this regard, the Board observes that the October 1999 
rating decision on appeal was issued prior to the enactment 
of the VCAA.  The veteran and his representative were not 
provided initial notice of the VCAA in regards to his claim 
of entitlement to service connection for Ménière's syndrome 
until August 2001.  Thereafter, the veteran received 
additional VCAA notices in April 2004 and January 2005 from 
the Appeals Management Center (AMC) in conjunction with the 
Board's December 2003 and January 2005 remands.  

In situations such as these, the United States Court of 
Appeals for Veterans Claims (the "Court") has held that 
where the claimant receives a belated VCAA letter, the 
claimant has a right to a VCAA content-complying notice and 
proper subsequent VA process. See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  While the VCAA notices in this 
case did not precede the initial rating decision, the Board 
observes that the veteran received three content compliant 
notices and that his claim was readjudicated after the 
content complying notices were given. See the December 2002, 
August 2004 and October 2005 Supplemental Statements of the 
Case.  The veteran has also had ample opportunity to respond, 
and thus is not prejudiced by any notice timing defect.  

Specifically, the VCAA letters referenced above notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the VCAA 
notice requirements through these letters by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran provide any information or 
evidence in the veteran's possession that pertained to his 
claim.  

In response to the August 2001 letter, the veteran provided 
authorizations for private medical providers in order for the 
RO to obtain those medical records on the veteran's behalf.  
In an August 2001 statement attached to the authorizations, 
the veteran reported that he had no additional evidence to 
submit.  After receiving the December 2002 Supplemental 
Statement of the Case that readjudicated his claim, the 
veteran submitted a statement in January 2003 to which he 
attached additional evidence for the RO's consideration.   

Subsequent to the receipt of the January 2005 VCAA letter, 
the veteran submitted a statement in which he reported that 
he did not have any additional medical records to provide to 
the AMC.  Neither the veteran nor his representative notified 
the AMC of any additional matters that the veteran wished to 
have reconsidered.  Thereafter, the AMC readjudicated the 
veteran's claim in the October 2005 Supplemental Statement of 
the Case.  Neither the veteran nor his representative has 
contended or argued that any defect or deficiency in the VCAA 
notice that may possibly be present has resulted in any 
prejudice in the adjudication of this appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, the veteran's 
subsequent VCAA notices appear to satisfy the notification 
requirements of the VCAA. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical records 
are not contained in the claims file and have been presumed 
destroyed.  When service medical records are presumed 
destroyed, the VA is obligated to search for alternative 
forms of medical records.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The Court has held that in cases where the 
veteran's service medical records are unavailable, through no 
fault of the veteran, there is a "heightened duty" to assist 
the veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, pgs. 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri in September 1998.  That same month, the 
NPRC informed the RO that the veteran's records were not on 
file at NPRC and were presumed to have been destroyed by a 
fire that took place at the NPRC Headquarters in July 1973.  
The NPRC indicated in its reply that the RO should secure a 
completed NA Form 13055 "Request for Information Needed to 
Reconstruct Medical Data" from the veteran.  The veteran 
completed the NA Form 13055 in January 1999, reporting that 
he was assigned to a field artillery battalion while on 
active duty and identifying the locations where he received 
medical treatment in service for hearing loss and severe 
otitis media.  The RO transmitted this information to NPRC in 
February 1999, whereas it was determined more specific 
information as to date or season of treatment were needed to 
perform a records search.  

The veteran provided an additional NA Form 13055 in June 1999 
that reflected the nature of his injury as "ears damaged" 
while serving with his artillery unit.  He submitted an NA 
Form 13075 Service Questionnaire as well.  In July 1999, NPRC 
notified the RO that a search of morning reports from 
November 1954 to May 1955 found no entry of illness mentioned 
from the veteran's battalion.  The RO contacted the veteran 
in July 1999 and requested that the veteran provide more 
information as to the month and date of treatment for 
Ménière's syndrome or the season in which he received such 
treatment.  The veteran submitted another VA Form 13055 in 
September 1999 that did not contain any new information that 
could be submitted to NPRC.  While the attempts to obtain the 
veteran's service medical records were unsuccessful, the 
Board finds that the VA has done everything reasonably 
possible to assist the veteran in reconstructing those 
records.  

The Board observes that the veteran's VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the veteran has been afforded several VA 
examinations, as well as a VA medical opinion, in order to 
answer the medical question presented in this case.  The 
veteran has not made the RO, AMC or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Based upon this 
evidence, the Board finds the RO has fulfilled its heightened 
duty in attempting to develop the veteran's claim.  As such, 
the Board determines that the case is ready for appellate 
review.

B.  Evidence

The veteran filed an application for compensation in October 
1998 for Ménière's syndrome, hearing loss, chronic 
labyrinthitis and severe otitis media that he contended 
occurred in service.  In support of his claims, he provided 
copies of photographs purportedly showing the veteran 
standing next to artillery machinery in service.  The Board 
notes that the RO denied service connection for labyrinthitis 
in an October 1999 rating decision; and the denial was 
affirmed by the Board in a January 2005 decision.  The 
veteran was granted service connection for hearing loss, 
tinnitus and otitis media collectively in decisions in August 
2004 and in October 2005.  Therefore, the sole issue on 
appeal is whether the veteran is entitled to service 
connection for Ménière's syndrome, which is a condition 
characterized by hearing loss, tinnitus and vertigo resulting 
from nonsuppurative disease of the labyrinth with edema. See 
Dorland's Medical Dictionary, 30th Edition, p. 538 (2003).  

The veteran's DD 214 form indicates that he was assigned to a 
Field Artillery Battalion while in service.  As set forth in 
section A, his service medical records are not contained in 
the claims file as it appears they were destroyed in a fire 
that took place at the National Personnel Records Center in 
July 1973.  

In support of his claim, the veteran submitted private 
medical records dated from April 1987 to May 1998 that showed 
treatment for hearing loss, ear problems and sinus problems.  
Of these, an April 1987 record reported that the veteran had 
experienced hearing problems for quite some time; and that he 
was in the artillery service in World War II.  Upon physical 
examination, the veteran was shown to have a right ear 
thickened with a monomeric membrane posteriorally.  Tuning 
forks indicated a conductive component to his hearing loss 
bilaterally with the right ear worse than the left.  The 
examiner performed a myringotomy on both sides of the 
veteran's ears; and placed a tube into his right ear at that 
time.  Private medical records dated in January 1991 and 
February 1991 noted that the veteran had tubes placed in both 
ears, and was diagnosed with otitis of the right ear.  By 
April 1994, the veteran had T-tubes placed into his ears and 
was wearing hearing aids.  

An August 1995 private medical record reflected complaints of 
hearing difficulties, drainage and pressure in the right ear 
during which the examiner opined that the veteran had severe 
external otitis and otitis media.  In June 1996, the veteran 
was seen for complaints of balance problems, worsening 
pressure and hearing difficulties.  Records dated in July 
1996 and February 1997 also indicated the veteran was seen 
with complaints of dizziness.  By April 1998, the veteran was 
diagnosed with severe sensorineural hearing loss.   

In an October 1999 rating decision, the RO denied service 
connection for Ménière's syndrome on the basis that the 
veteran's claim was not well-grounded.  Specifically, the RO 
relied upon a lack of evidence in the record showing that the 
veteran received medical treatment in service for Ménière's 
syndrome.  The veteran submitted a Notice of Disagreement in 
January 2000.  Thereafter, in statements dated in February 
2000 and January 2003, the veteran argued that he was not at 
fault for the destruction of his service medical records.  He 
asserted that he went on sick call at least once a week in 
service with complaints of earaches, headaches and ringing of 
the ears from May 1954 until his discharge; and that morning 
reports collected from NPRC would not reflect these visits.  
He also argued that during the years he was in service, 
soldiers were not giving ear protection.  He stated that 
service connection should be granted as there was no doubt he 
was exposed to noise in service.  

The claims file additionally contains VA medical records 
dated from January 1998 to September 2001 that indicated the 
veteran underwent a hearing evaluation, was diagnosed with 
moderate sloping to profound sensorineural hearing loss in 
the right ear and moderately-severe to profound sensorineural 
hearing loss in the left ear, and was fitted for hearing 
aids.  

Subsequent private medical records dated from January 2000 to 
May 2001 were also associated with the claims file.  These 
records reflected continued treatment for chronic ear 
problems.  Of relevance to the issue on appeal are records 
dated in August 2000, January 2001 and May 2001 which 
evidenced continued complaints by the veteran of balance 
problems, dizziness and tinnitus.  

After the Board remanded the veteran's case in December 2003, 
the veteran was afforded an audiological examination and an 
ear, nose and throat (ENT) examination.  During his 
audiological examination, the veteran reported his chief 
medical complaints as bilateral hearing loss and bilateral 
tinnitus.  He asserted that he experienced a gradual onset of 
hearing loss that began while he was in the service as a 
result of chronic exposure to high levels of noise due to his 
military duties.  He also reported a history of bilateral ear 
infections that began approximately 30 to 40 years ago, well 
after his discharge from service.  Subsequent to the 
performance of diagnostic and clinical tests, the veteran was 
diagnosed with bilateral sensorineural hearing loss and 
bilateral tinnitus.  

The veteran's ENT physical examination revealed that the 
veteran experienced occasional dizziness without falling, 
which he described as small episodes of dizziness that lasted 
for a minute at a time once or twice a week.  He denied a 
staggering gait, but reported experiencing occasional nausea 
without vomiting.  The veteran also denied experiencing 
lengthy attacks of vertigo or disequilibrium.  The examiner 
diagnosed the veteran with bilateral moderate-to-profound 
sensorineural hearing loss and tinnitus that was more likely 
than not related to the veteran's service. 

In February 2005, the veteran was afforded another VA 
examination in an effort to determine whether the veteran had 
Ménière's syndrome and otitis media; and if so, whether the 
disorders were related to service.  During the examination, 
the veteran reported experiencing occasional dizziness about 
once a week.  He denied any true spinning vertigo.  
Subsequent to a physical examination, the veteran was 
diagnosed with moderately-severe sloping to profound 
bilateral hearing loss and tinnitus.  The examiner did not 
address whether the veteran had Ménière's syndrome or otitis 
media.    

Thereafter, the RO obtained a VA medical opinion in May 2005 
to determine the presence or absence or Ménière's syndrome 
and otitis media, and whether these disorders were related to 
service.  After reviewing the claims file, the examiner 
reported that there was evidence demonstrating that the 
veteran had recurrent ear infections while in service in 1954 
and 1955.  As such, the examiner opined that the veteran's 
history of chronic otitis and hearing loss were related to 
the veteran's service.  However, the examiner stated that 
there was no evidence in the record indicating that the 
veteran's Ménière's syndrome had anything to due with his 
time in service.  

In an October 2005 Supplemental Statement of the Case, 
service connection for Ménière's syndrome remained denied.  
 
C.   Law and Analysis 

The veteran contends that developed Ménière's syndrome during 
service. Applicable law provides that service connection will 
be granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the claims file appears to contain medical 
evidence of a current disability for VA purposes.  Although 
the February 2005 VA examiner did not diagnose the Ménière's 
syndrome, he did not specifically discount the presence of 
such a disorder in his May 2005 addendum.  Thus, the Board 
will assume for purposes of this discussion that the veteran 
does have a current diagnosis of the disorder in question.  
Further, the fact that the record on appeal does not show 
that this disorder manifested in service due to the 
unavailability of the veteran's service medical records 
including sick and/or morning reports does not dictate a 
denial of the benefits sought in this case, as outlined 
above.  The Board does note, however, that the veteran's 
February 2000 and January 2003 statements indicate that he 
reported to sick call at least once a week in service with 
complaints of earaches, headaches and ringing of the ears, 
but he did not report experiencing dizziness or balance 
problems during this time which is symptomatology associated 
with Ménière's syndrome.  In any event, what is dispositive 
in this case is the fact that there is no competent medical 
evidence of record linking a current diagnosis of Ménière's 
syndrome to any incident of the veteran's military service.    

While the veteran has been diagnosed with hearing loss and 
tinnitus (ringing of the ears), both of which are also 
symptoms associated with Ménière's syndrome, the Board 
observes that service connection has been established for 
these disorders because the medical evidence indicates that 
he developed these disabilities as a result of exposure to 
noise in service.  No medical evidence of record specifically 
links the veteran's hearing loss or tinnitus to a diagnosis 
of Ménière's syndrome.  

The Board further notes that the veteran's post-service 
medical records and VA examinations also do not provide 
support for his claim.  The first medical records contained 
in the claims file reporting complaints of dizziness and 
balance problems occurred in June 1996 and July 1996, over 40 
years after the veteran separated from service.  Even though 
the veteran was afforded three VA examinations in which he 
reported both his history and symptomatology, none of the 
examiners specifically diagnosed the veteran with Ménière's 
syndrome or related this disorder to service.  The only 
competent evidence of record addressing the claimed 
relationship between Ménière's syndrome and the veteran's 
service is the May 2005 VA opinion in which the examiner 
opined that this disorder is not related to service.  The 
Board finds that this opinion is not only persuasive and 
credible, but is uncontroverted.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
Ménière's syndrome, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for Ménière's syndrome is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


